DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicants’ amendments have altered the scope of the original disclosure such that a new search and/or consideration was required.

Response to Arguments

Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 1-8 are allowed.

Regarding Claim 1: Independent claim 1 is allowed because of the inclusion of the limitation “…wherein the top electrode via has a bottom that directly contacts an upper surface of the top electrode and a lower sidewall that directly contacts the sidewall spacer along an interface above the top electrode and below the hard mask” whereas, when combined with its remaining limitations, is not found in the prior art references.  


Claims 2-8 are allowable over the prior art by virtue of each claim’s respective dependency upon independent claim 1. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 9 and 21 recite the limitation:
“wherein the top electrode via is asymmetric about a vertical plane that is perpendicular to a plane surface of the substrate, bisects a top surface of the top electrode via, and extends through a bottom surface of the top electrode via”.
 
None of the terminology used in the new limitation that describes the “top electrode via” in terms of “asymmetric”, “vertical plane”, and “bisects” is present in the specification as originally filed.  The drawings and the disclosure of the drawings provides a very specific structure that is consistent with the 
Specifically, Applicant’s drawing shows two possible cross-sectional shapes consistent with the limitation. Fig. 1A shows a plug with symmetrically sloped sidewalls (as depicted), but where asymmetry is caused by the plug being offset to the extend past the edge of the top electrode 118, resulting in a specific structure of the plug having a first side covering exposed sidewalls of the top electrode 118 and the switching dielectric 116 (described in ¶10).  Also note, paragraph 10 expressly discloses that a negative result of this configuration is that “the top electrode 118 and the switching dielectric 116 may be shorted by the top electrode 132.  Fig. 1B, shows a second asymmetric cross section apparently drawn at resolving the disadvantage of Fig. 1A.  This shows a plug that appears to have symmetric sidewalls but becomes asymmetric because
“At a bottom region of the top electrode via 132, the top electrode via 132 may be more inside tilted at one side closer to the sidewall spacer 126 than the other side closer to a center region of the hardmask 120, as shown by dotted circles 128, 130.” (¶15).
In this embodiment the “more inside titled” feature localized to the lower portion of the plug results in the plug 132 not extending down the sidewalls of 118 and 116 as shown in applicants’ figures.
            In contrast, the new limitation is so broad as to cover any form of plug with any asymmetry with respect to a virtual plane bisecting the top surface of the plug.  This would read upon plugs with a cross-section shape of: a parallelogram, two different but fixed slopes on opposite sides, curved shapes on one side, any geometric difference to the sidewalls of the opposite sides, a rectangle with a sloped bottom surface, etc…
            The written description for the open ended and generic class of shapes falling within the scope of applicants’ amended claims are not considered to be adequately supported by a representative number of species in the original disclosure. 

Claims 10-15 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement by virtue of each claim’s respective dependence upon a rejected independent base claim.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2016/0365512 A1 (“Sung’512”).

Re Claim 9:  Sung’512 anticipates a memory device 111 (FIGS. 1A-1B, [0012]), comprising: 

a bottom interconnect structure 102/104 disposed over a substrate 101 and comprising a bottom metallization line 102 surrounded by a bottom interlayer dielectric (ILD) layer 104; 
a bottom electrode 106 via disposed on the bottom interconnect structure 102/104 and surrounded by a lower dielectric layer 108; P20170432US00 Serial No. 15/694,297Page 4 
a bottom electrode 106 electrically connected to the bottom metallization line 102 by the bottom electrode via (FIG. 1A); 
a switching dielectric 110  disposed over the bottom electrode 106; 
a top electrode 114 disposed over the switching dielectric 110; and 
a hard mask 116 disposed over the top electrode 114; and 
a sidewall spacer 118 extending along sidewalls of the switching dielectric 110, the top electrode 114, and the hard mask 116;  and
a top electrode via 122 coupled to the top electrode 114;
wherein the top electrode via 122 is asymmetric about a vertical plane (=face of rectangular cube, see annotated FIG. 1A below) that is perpendicular to a plane surface of the substrate 101, bisects a top surface of the top electrode via 122, and extends through a bottom surface of the top electrode via 122 (Note: the definition for “bisect” suggests two portions not necessarily equal; e.g., see bisect definition pdf attachments).



    PNG
    media_image1.png
    379
    510
    media_image1.png
    Greyscale
[AltContent: connector]


Re Claim 10:  Sung’512 anticipates claim 9 in the manner as described above.

Sung’512 further anticipates the claimed invention that includes the limitation wherein the sidewall spacer 118 is disposed directly on a top surface 115 (FIG. 1A) of the bottom electrode 106.  


    PNG
    media_image2.png
    291
    382
    media_image2.png
    Greyscale
 

Re Claim 11: Sung’512 anticipates claim 9 in the manner as described above.

Sung’512 further anticipates wherein the hard mask 116 and the sidewall spacer 118 have different etch selectivity ([0014-0016]; different materials=”different etch selectivity”). 

Re Claim 12:  Sung’512 anticipates claim 9 in the manner as described above.

Sung’512 further anticipates the claimed invention that includes the limitation wherein the hard mask 116 is made of silicon carbide ([0014]) and the sidewall spacer 118 is made of silicon nitride ([0016]).  

Re Claim 13: Sung’512 anticipates claim 9 in the manner as described above.

Sung’512 further anticipates the claimed invention further comprising the limitation of: a dielectric layer 120/118/108 disposed on the lower dielectric layer 104, along sidewalls of the bottom electrode 106, the sidewall spacer 118, and the top electrode via 122, and overlying the hard mask 116. 

    PNG
    media_image2.png
    291
    382
    media_image2.png
    Greyscale


Re Claim 14: Sung’512 anticipates claim 13 in the manner as described above.

Sung’512 further anticipates the claimed limitation wherein the hard mask 116 directly contacts the top electrode 114 and the dielectric layer 120/118/108. P20170432US00 

    PNG
    media_image2.png
    291
    382
    media_image2.png
    Greyscale




Serial No. 15/694,297Re Claim 15: Sung’512 anticipates claim 13 in the manner as described above.

Sung’512 further anticipates the claimed limitation wherein the lower dielectric layer 104 directly contacts the dielectric layer 120/118/108 (see FIG. 1A). 

Conclusion

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
5/26/2021



/ALLEN L PARKER/             Supervisory Patent Examiner, Art Unit 2819